Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154752                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154752
                                                                    COA: 334261
                                                                    Oakland CC: 2013-244845-FC
  RICHARD PATRICK BABBIE,
           Defendant-Appellant.

  ____________________________________/

         By order of May 2, 2017, the prosecuting attorney was directed to answer the
  application for leave to appeal the September 22, 2016 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2017
           a1213
                                                                               Clerk